Name: Commission Regulation (EEC) No 4103/86 of 23 December 1986 fixing the storage premium for certain fishery products for the 1987 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 379/15 COMMISSION REGULATION (EEC) No 4103/86 of 23 December 1986 fixing the storage premium for certain fishery products for the 1987 fishing year Whereas, on the basis of figures for the technical and financial costs recorded in the Community for the opera ­ tions in question, the premium should be as set out in the Annex for the 1987 fishing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), amended by the Act of Accession and in particular Article 14a thereof, Whereas, in accordance with Article 14a (4) of Regulation (EEC) No 3796/81 the storage premium may not exceed the technical and financial costs relating to operations indispensable for stabilization and storage of the products in question ; Whereas the premium should be an incentive to produ ­ cers' organizations to apply the storage aid system and in particular the relevant selling price in order to stabilize the market for such products ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 314/86 (2), the premium is to be fixed on the basis of the technical and financial costs relating to the operations concerned, as recorded in the Community in the previous fishing year, excluding the highest costs ; Article 1 For the 1987 fishing year, the storage premium for Norway lobsters and edible crabs shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12 . 1981 , p. 1 . 2 OJ No L 39, 14. 2. 1986, p . 8 . No L 379/16 Official Journal of the European Communities 31 . 12. 86 ANNEX Amount of premium Stabilization and storage operations as referred to in Article 7 of Regulation (EEC) No 314/86 Products listed in Annex I to Regulation (EEC) No 314/86 Amount of premium for products listed in column 2 (ECU/tonne) 1 2 3 first month per additionalmonth (') I. Freezing and storage Norway lobster Norway lobster tails 200 120 20 30 11 . Removing the head, freezing and storage Norway lobster 55 30 III. Cooking, freezing and storage I Norway lobster Edible crabs 210 80 20 15 IV. Storage in suitable fixed tanks or cages Edible crabs 70 (') The amount refers to the net weight of products in stock, covered by Article 11 (1 ) (b) of Regulation (EEC) No 314/86.